Per Curiam.

This case was tried and judgment rendered on January 16, 1906, dismissing the complaint with costs. On January 25, .1906, a motion was made to “ cor*68rect ” the judgment. This motion came on to he heard on January twenty-ninth and an order was entered which pro-, vided “ that the judgment of dismissal rendered herein on the 16th day of January, 1906, in favor of the defendant and against the plaintiffs be and the same hereby is corrected by giving and rendering a judgment for the plaintiffs against the defendant for the sum of seventeen dollars .and forty cents with interest amounting to eighty-seven cents, amounting in all to eighteen dollars and twenty-seven cents as conceded due by the defendant on the trial hereof as appears by the stenographer’s minutes.” The only power given a justice of the Municipal Court to “ vacate, amend or modify any judgment ” rendered by him is conferred by section 254 of the Municipal Court Act. A motion to “ correct ” a judgment is simply another way of asking for an amendment or modification of a judgment. Even if a trial justice can, under the guise of a modification of a judgment, entirely change it from being in favor of a party to one against him, the motion for such purpose must be made within the statutory time (five days), which was not done in this case. Buchsbaum v. Feldman, 43 Misc. Rep. 85; Lissner v. Cohen, 49 id. 272.
The order is reversed, with costs.
Present: Gildersleeve, Leventritt and McCall, JJ.
Order reversed, with costs.